—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Gigante, J.), dated March 21, 2000, which granted the plaintiffs motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiff was injured as he stepped out of his double-parked vehicle. He was struck by the steel door of a container being transported on the defendants’ vehicle which had swung open as it was passing the plaintiffs vehicle. While negligence cases do not generally lend themselves to resolution by motion for summary judgment, such a motion should be granted where the facts clearly point to the negligence of one party without any fault or culpable conduct by the other party (see, Lazar v Fea Leasing, 264 AD2d 818). The evidence here clearly established that the defendants were negligent in failing to properly secure the steel door of the container. In addition, we reject the defendants’ contention that the plaintiffs double-parking of his vehicle caused or contributed to the accident. The presence of the plaintiffs vehicle at its location, albeit double-parked, merely furnished the condition or occasion for the occurrence rather than one of its causes (see, Sheehan v City of New York, 40 NY2d 496; Haylett v New York City Tr. Auth., 251 AD2d 373). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.